Citation Nr: 1025965	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-34 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for a right eye disorder.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from March 1971 to 
March 1976.  

These issues come to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied the claims for service 
connection for the following: bilateral hearing loss; tinnitus; 
lumbar degenerative joint disease (also claimed as lower back 
problems); and hyperexophoria of the right eye (also claimed as 
eye musculature problem).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

On the Veteran's October 2008 appeal form, he stated that he 
wanted a Board hearing at a local office.  In November 2008, the 
Veteran returned a form stating that he still desired a travel 
Board hearing at the RO.  The file reflects that a May 2010 
notice letter regarding a June 18, 2010 hearing was sent to the 
Veteran's last known address.  At the end of May 2010, this 
letter was returned to sender due to an insufficient address and 
the notation "unable to forward."  The Veteran failed to appear 
to the June 18, 2010 hearing.  

In this case, the May 2010 notice of the hearing was returned to 
the RO.  It appears that the Veteran did not receive notice of 
the hearing date; he failed to report for it.  There is no 
indication in the file of attempts by the RO to obtain a new 
address for the Veteran.  The Board has attempted to contact the 
Veteran by his listed phone number and it is no longer in 
service.  

The Board notes that the Veteran requested the Travel Board 
hearing in October 2008.  His most recent correspondence to the 
RO, prior to May 2010 notice of the scheduling of the Travel 
Board hearing, was in November 2008.  At that time, the Veteran 
notified the RO that he was receiving medical care at the Bay 
Pines VA Health Center.  The Veteran requested that the VA 
treatment records be obtained.  Given that the fact that nearly 
two years has elapsed since the Veteran requested a Travel Board 
hearing, and given that the Veteran has notified the RO that he 
is receiving VA health care, it appears to the Board that another 
attempt should be made to locate the Veteran.  

In particular, it does not appear that as attempt has been made 
to determine whether the Veteran continues to receive VA health 
care, and there is no documentation that the facility at which 
the Veteran receives health care has been asked to provide the 
Veteran's current address.  The Board finds that a remand is 
necessary to determine whether the Veteran can be located.  If 
so, his address should be updated, his hearing should be 
rescheduled, and he should be sent proper notice.  

Additionally, in a November 2008 statement, the Veteran's 
representative (FDVA) requested that the Veteran's file be 
returned for preparation of a thorough informal hearing 
presentation if the Veteran failed to appear at the hearing.  
This was not done.  If the Veteran fails to appear for a 
scheduled hearing or if he cannot be located, the file should be 
returned to his representative for review and preparation of an 
informal hearing presentation.  

Accordingly, the case is REMANDED for the following action: 

1.  Request the Veteran's VA treatment records 
from October 2008 to the present.  

2.  Ask the VA facility at which the Veteran most 
recently received VA health care to provide the 
Veteran's current address.

3.  If the Veteran has not received VA health 
care since November 2008, or the Veteran cannot 
be contacted at the address of record for 
purposes of VA health care, exhaust all efforts 
to locate the current address of the Veteran.  
Document these efforts in the file.  If the 
Veteran's current address is found, update his 
address in the VA database.  

4.  If the Veteran is located, schedule him for a 
Travel Board hearing before a Veterans Law Judge 
at the St. Petersburg RO.  The Veteran should be 
notified in writing of the date, time, and 
location of the hearing and that notice should be 
associated with the claims folder.  

5.  If and only if the Veteran fails to appear 
for the hearing or if he cannot be located, 
forward the claims file to his representative for 
the preparation of an informal hearing 
presentation.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

